Exhibit 10.1 

SUBORDINATED NOTE PURCHASE AGREEMENT

 

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
December 10, 2015, and is made by and among Salisbury Bancorp, Inc., a
Connecticut corporation (“Company”), and the several purchasers of the
Subordinated Notes identified on the signature pages hereto (each a “Purchaser”
and collectively, the “Purchasers”).

RECITALS

 

WHEREAS, Company has requested that the Purchasers purchase from Company up to
$10,000,000 in aggregate principal amount of Subordinated Notes (as defined
herein), which aggregate amount is intended to qualify as Tier 2 Capital (as
defined herein).

WHEREAS, Company has engaged Sandler O’Neill + Partners, L.P., as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Notes.

WHEREAS, the offer and sale of the Subordinated Notes by Company is being made
only to institutional Accredited Investors as defined in Rules 501(a)(1), (2),
(3) or (7) of Regulation D (“Regulation D”) promulgated under the Securities Act
of 1933, as amended (the “Securities Act”) and the Company’s directors and
executive officers as defined in Rule 501(a)(4) of Regulation D, in reliance
upon the exemption under Section 4(a)(2) of the Securities Act and the
provisions of Rule 506(b) of Regulation D promulgated thereunder.

WHEREAS, no sale will be made to any Purchaser which would prohibit the
Placement Agent from relying on the exemption from FINRA Rule 5123 set forth in
paragraph (b) of such Rule 5123.

WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth on such Purchaser’s respective signature page
hereto (the “Subordinated Note Amount”) in accordance with the terms of, subject
to the conditions in and in reliance on, the Recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

AGREEMENT

I. DEFINITIONS.

A.Defined Terms. The following capitalized terms generally used in this
Agreement and in the Subordinated Notes have the meanings defined or referenced
below. Certain other capitalized terms used only in specific sections of this
Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

“Agreement” has the meaning set forth in the preamble hereto.

“Bank” means Salisbury Bank and Trust Company, a state bank and trust company
chartered under the laws of Connecticut and a wholly-owned subsidiary of
Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Connecticut are permitted or required
by any applicable law or executive order to close.

“Closing” has the meaning set forth in Section II.B.

“Closing Date” means December 10, 2015.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

“Company’s Liabilities” means Company’s obligations under the Transaction
Documents.

“Company’s SEC Reports” means (i) Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2014, as filed with the SEC, (ii) Company’s
Definitive Proxy Statement on Schedule 14A related to its 2015 Annual Meeting of
Shareholders, as filed with the SEC, (iii) any Current Report on Form 8-K, as
filed by Company with the SEC since January 1, 2015, and (iv) Company’s
Quarterly Reports on Form 10-Q for the quarterly periods ended on March 31,
2015, June 30, 2015 and September 30, 2015, each as filed with the SEC pursuant
to the requirements of the Exchange Act.

“Disbursement” has the meaning set forth in Section III.A.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Exchange Act” has the meaning set forth in Section IV.H.

“FDIC” means the Federal Deposit Insurance Corporation.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over Company.

“Governmental Licenses” has the meaning set forth in Section IV.C.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980, as amended (including the Superfund Amendments and Reauthorization Act of
1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including, without limitation,
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by Company or Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company or Purchasers, (4) direct effects of compliance with this
Agreement on the operating performance of Company or Purchasers, including
expenses incurred by Company or Purchasers in consummating the transactions
contemplated by this Agreement, and (5) the effects of any action or omission
taken by Company with the prior written consent of Purchasers, and vice versa,
or as otherwise contemplated by this Agreement and the Subordinated Notes.

“Material Contract” shall mean any contract, agreement, indenture, mortgage,
deed of trust, pledge, bank loan or credit agreement, or any other agreement or
instrument to which Company or Bank, as applicable, is a party or by which it or
any of its properties may be bound or affected that has been filed by Company as
an exhibit to an SEC Report pursuant to Item 601(b)(4) or 601(b)(10) of
Regulation S-K.

“Maturity Date” means December 15, 2025.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” has the meaning set forth in the Recitals hereto.

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“Regulation D” has the meaning set forth in the Recitals hereto.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depositary institutions or holding companies of
depositary institutions, or engaged in the insurance of depositary institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Secondary Market Transaction” has the meaning set forth in Section V.D.

“Securities Act” has the meaning set forth in the Recitals hereto.

“Subordinated Note” means the 6.00% Fixed to Floating Rate Subordinated Note due
2025 (or collectively, the “Subordinated Notes”) in the form attached as Exhibit
A hereto, as amended, restated, supplemented or modified from time to time, and
each Subordinated Note delivered in substitution or exchange for such
Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals hereto.

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section III.B.1.

B.Interpretations. The foregoing definitions are equally applicable to both the
singular and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of like import when used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The word “including” when used in this Agreement without the phrase “without
limitation,” shall mean “including, without limitation.” All references to time
of day herein are references to Eastern Time unless otherwise specifically
provided. All references to this Agreement and the Subordinated Notes shall be
deemed to be to such documents as amended, modified or restated from time to
time. With respect to any reference in this Agreement to any defined term, (i)
if such defined term refers to a Person, then it shall also mean all heirs,
legal representatives and permitted successors and assigns of such Person, and
(ii) if such defined term refers to a document, instrument or agreement, then it
shall also include any replacement, extension or other modification thereof.

C.Exhibits Incorporated. All Exhibits attached are hereby incorporated into this
Agreement.

II. SUBORDINATED DEBT.

A.Certain Terms. Subject to the terms and conditions herein contained, Company
proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes, in an amount equal to the aggregate of the Subordinated Note
Amounts. The Purchasers, severally and not jointly, each agree to purchase the
Subordinated Notes, from Company on the Closing Date in accordance with the
terms of, and subject to the conditions and provisions set forth in, this
Agreement and the Subordinated Notes. The Subordinated Note Amounts shall be
disbursed in accordance with Section III.A.

B.The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (local time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.

C.Right of Offset. Each Purchaser hereby expressly waives any right of offset it
may have against Company.

D.Use of Proceeds. Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes, including redeeming
outstanding Small Business Lending Fund securities.

III. DISBURSEMENT.

A.Disbursement. On the Closing Date, assuming all of the terms and conditions
set forth in Section III.B have been satisfied by Company and Company has
executed and delivered to Purchasers each of the Agreement and the Subordinated
Notes and any other related documents in form and substance reasonably
satisfactory to Purchasers, each Purchaser shall disburse in immediately
available funds the Subordinated Note Amount set forth on such Purchaser’s
signature page hereto to Company in exchange for a Subordinated Note with a
principal amount equal to such Subordinated Note Amount (the “Disbursement”).
Company will deliver to the respective Purchaser one or more certificates
representing the Subordinated Notes in definitive form (or provide evidence of
the same with the original to be delivered by Company by overnight delivery on
the next calendar day in accordance with the delivery instructions of
Purchaser), registered in such names and denominations as such Purchasers may
request.

B.Conditions Precedent to Disbursement.

1.Conditions to Purchasers’ Obligation. The obligation of each Purchaser to
consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of Company to such Purchaser each of the following (or written waiver
by such Purchaser prior to the Closing of such delivery):

a)Transaction Documents. This Agreement and the Subordinated Notes
(collectively, the “Transaction Documents”), each duly authorized and executed
by Company.

b)Authority Documents.

(1)A copy, certified by the Secretary or Assistant Secretary of Company, of the
Certificate of Incorporation, of Company;

(2)A certificate of good standing of Company issued by the Secretary of State of
the State of Connecticut;

(3)A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
Company;

(4)A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors (and any committee thereof) of Company
authorizing the execution, delivery and performance of the Transaction
Documents;

(5)An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and

(6)An opinion of Cranmore, FitzGerald & Meaney, counsel to Company, dated as of
the Closing Date, substantially in the form of Exhibit B attached hereto
addressed to the Purchasers and Placement Agent, which opinion shall address the
matters set forth in Exhibit B under the federal laws of the United States of
America and the laws of the State of New York and the State of Connecticut.

c)Other Documents. Such other certificates, affidavits, schedules, resolutions,
notes and/or other documents which are provided for hereunder or as a Purchaser
may reasonably request.

d)Aggregate Investments. Prior to, or contemporaneously with the Closing, each
Purchaser shall have actually subscribed for the Subordinated Note Amount set
forth on such Purchaser’s signature page.

2.Conditions to Company’s Obligation.

a)Since the date of this Agreement, there shall not have been any action taken,
or any law, rule or regulation enacted, entered, enforced or deemed applicable
to Company or its Subsidiaries or the transactions contemplated by this
Agreement by any Governmental Agency which imposes any restriction or condition
that Company determines, in its reasonable good faith judgment, is materially
and unreasonably burdensome on Company’s business or would materially reduce the
economic benefits of the transactions contemplated by this Agreement to Company
to such a degree that Company would not have entered into this Agreement had
such condition or restriction been known to it on the date hereof.

b)With respect to a given Purchaser, the obligation of Company to consummate the
sale of the Subordinated Notes and to effect the Closing is subject to delivery
by or at the direction of such Purchaser to Company each of this Agreement (or
written waiver by Company prior to the Closing of such delivery), duly
authorized and executed by such Purchaser.

IV. REPRESENTATIONS AND WARRANTIES OF COMPANY.

Company hereby represents and warrants to each Purchaser as follows:

A.Organization and Authority.

1.Organization Matters of Company and Its Subsidiaries.

a)Company has been duly organized and is validly existing and in good standing
under the laws of the State of Connecticut and has all requisite corporate power
and authority to conduct its business and activities as presently conducted, to
own its properties, and to perform its obligations under the Transaction
Documents. Company is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. Company is
duly registered as a bank holding company under the Bank Holding Company Act of
1956, as amended.

b)Each Subsidiary other than Bank either has been duly organized and is validly
existing as a corporation or limited liability company, or has been duly
chartered and is validly existing as a state chartered bank, in each case in
good standing under the laws of the jurisdiction of its incorporation, has
corporate power and authority to own, lease and operate its properties and to
conduct its business and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. All of the
issued and outstanding shares of capital stock or other equity interests in each
Subsidiary have been duly authorized and validly issued, are fully paid and
non-assessable and are owned by Company, directly or through Subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim; none of the outstanding shares of capital stock of, or other equity
interests in, any Subsidiary were issued in violation of the preemptive or
similar rights of any securityholder of such Subsidiary or any other entity.

c)Bank is a state bank and trust company chartered under the laws of
Connecticut. The deposit accounts of Bank are insured by the FDIC up to
applicable limits. Neither Company nor Bank has received any notice or other
information indicating that Bank is not an “insured depository institution” as
defined in 12 U.S.C. Section 1813, nor has any event occurred which could
reasonably be expected to adversely affect the status of Bank as an FDIC-insured
institution.

2.Capital Stock and Related Matters. All of the outstanding capital stock of
Company has been duly authorized and validly issued and is fully paid and
nonassessable. There are, as of the date hereof, no outstanding options, rights,
warrants or other agreements or instruments obligating Company to issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares of the
capital stock of Company or obligating Company to grant, extend or enter into
any such agreement or commitment to any Person other than Company except (i) as
described in Company’s SEC Reports or (ii) pursuant to employment arrangements,
agreements or understanding or Company’s equity incentive plans approved or
adopted by Company’s Board of Directors.

3.Subsidiaries. Each of Company’s Subsidiaries that is a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X is reflected in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2014.

B.No Impediment to Transactions.

1.Transaction is Legal and Authorized. The issuance of the Subordinated Notes,
the borrowing of the aggregate of the Subordinated Note Amounts, the execution
of the Transaction Documents and compliance by Company with all of the
provisions of the Transaction Documents are within the corporate and other
powers of Company.

2.Agreement. The Agreement has been duly authorized, executed and delivered,
and, assuming due authorization, execution and delivery by the other parties
hereto, is the legal, valid and binding obligation of Company, enforceable in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

3.Subordinated Notes. Each of the Subordinated Notes has been duly authorized by
Company and when executed by Company and issued, delivered to and paid for by
the Purchaser thereof in accordance with the terms of this Agreement, will have
been duly executed, authenticated, issued and delivered and will constitute
legal, valid and binding obligation of Company, and enforceable in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.

4.No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the Certificate of Incorporation or Bylaws of Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which Company
or Bank, as applicable, is now a party or by which it or any of its properties
may be bound or affected; (3) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency applicable
to Company or Bank; or (4) any statute, rule or regulation applicable to
Company; or (ii) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any property or asset of Company or
any subsidiary. Neither Company nor Bank is in material default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any Material Contract creating,
evidencing or securing Indebtedness of any kind or pursuant to which any such
Indebtedness is issued, or any other Material Contract.

5.Governmental Consent. No governmental orders, permissions, consents, approvals
or authorizations are required to be obtained by Company that have not been
obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable requirements, if any, of the Securities Act, the Exchange
Act or state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations.

C.Possession of Licenses and Permits. Company and its Subsidiaries possess such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate Governmental Agencies
necessary to conduct the business now operated by it except where the failure to
possess such Governmental Licenses would not, singularly or in the aggregate,
have a Material Adverse Effect on Company or such applicable Subsidiary; Company
and each Subsidiary of Company is in compliance with the terms and conditions of
all such Governmental Licenses, except where the failure so to comply would not,
singularly or in the aggregate, have a Material Adverse Effect on Company or
such applicable Subsidiary of Company; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not have a Material Adverse Effect on Company or such
applicable Subsidiary of Company; and neither Company nor any Subsidiary of
Company has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.

D.Financial Condition.

1.Company Financial Statements. The financial statements of Company included in
Company’s SEC Reports (including the related notes, where applicable) (i) have
been prepared from, and are in accordance with, the books and records of
Company; (ii) fairly present in all material respects the results of operations,
cash flows, changes in stockholders’ equity and financial position of Company
and its consolidated Subsidiaries, for the respective fiscal periods or as of
the respective dates therein set forth (subject in the case of unaudited
statements to recurring year-end audit adjustments normal in nature and amount),
as applicable; (iii) complied as to form, as of their respective dates of filing
in all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto and Regulation S-X
promulgated under the Securities Act. The books and records of Company have
been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements. Company does not
have any material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of Company contained in Company’s SEC Reports for Company’s most recently
completed quarterly or annual fiscal period, as applicable, and for liabilities
incurred in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby.

2.Absence of Default. Since the date of the latest audited financial statements
included in Company’s SEC Reports, no event has occurred which either of itself
or with the lapse of time or the giving of notice or both, would give any
creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company. Company is not in default under any other Lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Company.

3.Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Company or any Subsidiary of Company.

4.Ownership of Property. Company and each of its Subsidiaries has good and
marketable title as to all real property owned by it and good title to all
assets and properties owned by Company and such Subsidiary in the conduct of its
businesses, whether such assets and properties are real or personal, tangible or
intangible, including assets and property reflected in the most recent balance
sheet contained in Company’s SEC Reports or acquired subsequent thereto (except
to the extent that such assets and properties have been disposed of in the
ordinary course of business, since the date of such balance sheet), subject to
no encumbrances, liens, mortgages, security interests or pledges, except (i)
those items which secure liabilities for public or statutory obligations or any
discount with, borrowing from or other obligations to the Federal Home Loan
Bank, inter-bank credit facilities, reverse repurchase agreements or any
transaction by Bank acting in a fiduciary capacity, (ii) statutory liens for
amounts not yet delinquent or which are being contested in good faith and (iii)
such as do not, singularly or in the aggregate, materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by Company or any of its Subsidiaries. Company and each
of its Subsidiaries, as lessee, has the right under valid and existing leases of
real and personal properties that are material to Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it. Such existing leases and commitments to
lease constitute or will constitute operating leases for both tax and financial
accounting purposes and the lease expense and minimum rental commitments with
respect to such leases and lease commitments are as disclosed in all material
respects in Company’s SEC Reports.

E.No Material Adverse Change. Since the date of the latest audited financial
statements included in Company’s SEC Reports, there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect on Company or any of its Subsidiaries.

F.Legal Matters.

1.Compliance with Law. Company and each of its Subsidiaries (i) has complied
with and (ii) is not under investigation with respect to, and, to Company’s
knowledge, have not been threatened to be charged with or given any notice of
any violation of any applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of its business or the
ownership of its properties, except where any such failure to comply or
violation would not reasonably be expected to have a Material Adverse Effect on
Company or any of its Subsidiaries.

2.Regulatory Enforcement Actions. Company, Bank and its other Subsidiaries are
in compliance with all laws administered by and regulations of any Governmental
Agency applicable to it or to them, except where the failure to so comply would
have a Material Adverse Effect. None of Company, Bank, Company’s Subsidiaries
nor any of their officers or directors is now operating under any restrictions,
agreements, memoranda, or commitments (other than restrictions of general
application) imposed by any Governmental Agency, nor are, to Company’s
knowledge, (a) any such restrictions threatened or (b) any agreements, memoranda
or commitments being sought by any Governmental Agency.

3.Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company, Bank, or any of its other Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on Company and any of its Subsidiaries, taken as a whole, or
affect issuance or payment of the Subordinated Notes; and neither Company nor
any of its Subsidiaries is a party to or named as subject to the provisions of
any order, writ, injunction, or decree of, or any written agreement with, any
court, commission, board or agency, domestic or foreign, that either separately
or in the aggregate, will have a Material Adverse Effect on Company and any of
its Subsidiaries, taken as a whole.

4.Environmental. No Property is or, to Company’s knowledge, has been a site for
the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any Hazardous
Materials and neither Company nor any of its Subsidiaries has engaged in such
activities. There are no claims or actions pending or, to Company’s knowledge,
threatened against Company or any of its Subsidiaries by any Governmental Agency
or by any other Person relating to any Hazardous Materials or pursuant to any
Hazardous Materials Law.

5.Brokerage Commissions. Except for commissions paid to the Placement Agent,
neither Company nor any Affiliate of Company is obligated to pay any brokerage
commission or finder’s fee to any Person in connection with the transactions
contemplated by this Agreement.

6.Investment Company Act. Neither Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

G.No Misstatement. The information furnished by Company to Purchasers in the
investor presentation utilized by Company in connection with the offering and
sale of the Subordinated Notes (including statements made by members of Company
management with respect to such investor presentation), along with Company SEC
Reports and other information disclosed publicly by Company, does not contain
any untrue statement of a material fact, or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

H.Reporting Compliance. Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and Section
15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and
the rules and the regulations of the SEC thereunder (collectively, the “Exchange
Act”). Company’s SEC Reports at the time they were or hereafter are filed with
the SEC, complied in all material respects with the requirements of the Exchange
Act and did not and do not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading.

I.Internal Control Over Financial Reporting. Company and its Subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to, a
system of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the end of Company’s most recent audited fiscal year, (y)
Company has no knowledge of (i) any material weakness in Company’s internal
control over financial reporting (whether or not remediated) or (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Company’s internal controls and (z) there has been no change
in Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, Company’s internal
control over financial reporting.

J.Disclosure Controls and Procedures. Company and its Subsidiaries maintain an
effective system of disclosure controls and procedures (as defined in Rule
13a-15 and Rule 15d-15 of the Exchange Act), that (i) are designed to ensure
that information required to be disclosed by Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms and that
material information relating to Company and its Subsidiaries is made known to
Company’s principal executive officer and principal financial officer by others
within Company and its Subsidiaries to allow timely decisions regarding
disclosure, and (ii) are effective in all material respects to perform the
functions for which they were established. As of the date hereof, Company has no
knowledge that would reasonably cause it to believe that the evaluation to be
conducted of the effectiveness of Company’s disclosure controls and procedures
for the most recently ended fiscal quarter period will result in a finding that
such disclosure controls and procedures are ineffective for such quarter ended.
Based on the evaluation of Company’s and each Subsidiary’s disclosure controls
and procedures described above, Company is not aware of (1) any significant
deficiency in the design or operation of internal controls which could adversely
affect Company’s ability to record, process, summarize and report financial data
or any material weaknesses in internal controls or (2) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Company’s internal controls. Since the most recent evaluation of
Company’s disclosure controls and procedures described above, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls.

K.No Registration. No person has the right to require Company or any of its
Subsidiaries to register any securities for sale under the Securities Act by
reason of the issuance and sale of the Subordinated Notes to be sold by Company
hereunder.

L.Allowance for Loan Losses. The allowance for loan losses shown in the
financial statements of Company has been established in a manner consistent with
past practices and in accordance with applicable regulatory guidelines and, to
the best of Company’s knowledge, is adequate in all respects to provide for
losses, net of recoveries relating to loans previously charged off, on loans and
leases outstanding as of the date of such statements or reports.

M.Representations and Warranties Generally. The representations and warranties
of Company set forth in this Agreement are true and correct as of the date
hereof and will be true and correct as of the Closing Date. Any certificate
signed by an officer of Company and delivered to the Purchasers or to counsel
for Purchasers shall be deemed to be a representation and warranty by Company to
the Purchasers as to the matters set forth therein.

V. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Company hereby further covenants and agrees with each Purchaser as follows:

A.Compliance with Transaction Documents. Company shall comply with, observe and
timely perform each and every one of the covenants, agreements and obligations
under the Transaction Documents.

B.Compliance with Laws.

1.Generally. Company shall comply and cause Bank and each other Subsidiary to
comply with all applicable statutes, rules, regulations, orders and restrictions
in respect of the conduct of its business and the ownership of its properties,
except, in each case, where such noncompliance would not reasonably be expected
to have a Material Adverse Effect on Company.

2.Regulated Activities. Company shall not itself, nor shall it cause, permit or
allow Bank or any other Subsidiary to (i) engage in any business or activity not
permitted by all applicable laws and regulations, except where such business or
activity would not reasonably be expected to have a Material Adverse Effect on
Company, Bank and/or such Subsidiary or (ii) make any loan or advance secured by
the capital stock of another bank or depository institution, or acquire the
capital stock, assets or obligations of or any interest in another bank or
depository institution, in each case other than in accordance with applicable
laws and regulations and safe and sound banking practices.

3.Taxes. Company shall and shall cause Bank and any other Subsidiary to promptly
pay and discharge all material taxes, assessments and other governmental charges
imposed upon Company, Bank or any other Subsidiary or upon the income, profits,
or property of Company or any Subsidiary and all claims for labor, material or
supplies which, if unpaid, might by law become a lien or charge upon the
property of Company, Bank or any other Subsidiary. Notwithstanding the
foregoing, none of Company, Bank or any other Subsidiary shall be required to
pay any such tax, assessment, charge or claim, so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and appropriate
reserves therefore shall be maintained on the books of Company, Bank and such
other Subsidiary.

4.Dividends, Payments, and Guarantees During Event of Default. During the
continuance of an Event of Default (as defined under the Subordinated Notes) and
except as required by any federal or state Governmental Agency, Company agrees
not to (a) declare or pay any dividends on, or redeem, purchase, acquire or make
a liquidation payment with respect to, any of its capital stock; (b) make any
payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of Company’s debt that ranks equal with or junior to
the Subordinated Notes; or (c) make any payments under any guarantee that ranks
equal with or junior to the Subordinated Notes, other than (i) any dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, any class of Company’s common stock; (ii) any declaration of
a dividend in connection with the implementation of a shareholders’ rights plan,
or the issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto; (iii) as a result of a
reclassification of Company’s capital stock or the exchange or conversion of one
class or series of Company’s capital stock for another class or series of
Company’s capital stock; (iv) the purchase of fractional interests in shares of
Company’s capital stock pursuant to the conversion or exchange provisions of
such capital stock or the security being converted or exchanged; or (v)
purchases of any class of Company’s common stock related to the issuance of
common stock or rights under any benefit plans for Company’s directors, officers
or employees or any of Company’s dividend reinvestment plans.

5.Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to be
deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes and other than due to the
application of the exception from the capital adequacy guidelines of the Board
of Governors of the Federal Reserve System for companies subject to the Small
Bank Holding Company and Savings and Loan Holding Company Policy Statement,
Company will immediately notify the Purchasers, and thereafter, Company and the
Purchasers will work together in good faith to execute and deliver all
agreements as reasonably necessary in order to restructure the applicable
portions of the obligations evidenced by the Subordinated Notes to qualify as
Tier 2 Capital.

C.Absence of Control. It is the intent of the parties to this Agreement that in
no event shall Purchasers, by reason of any of the Transaction Documents, be
deemed to control, directly or indirectly, Company, and Purchasers shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of Company.

D.Bloomberg. Within 30 days after Closing, Company will utilize its commercially
reasonable efforts to have the Subordinated Notes identified on Bloomberg.

VI. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.

Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:

A.Legal Power and Authority. Purchaser has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. Purchaser is an entity duly
organized, validly existing and in good standing under the laws its jurisdiction
of organization.

B.Authorization and Execution. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of such
Purchaser, and this Agreement is a legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

C.No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it , except, in the
case of items (ii), (iii) or (iv), for such violations, conflicts, breaches or
defaults that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on Purchaser and its Subsidiaries, taken as
a whole.

D.Purchase for Investment. Purchaser is purchasing the Subordinated Note for its
own account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. Purchaser has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for, or which is likely to compel, a
disposition of the Subordinated Notes in any manner.

E.Accredited Investor. Purchaser is and will be on the Closing Date an
institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets or an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D and
as contemplated by subsection (4) of Rule 501(a) of Regulation D. Purchaser is
within the category of purchasers contained in the exemption set forth in FINRA
Rule 5123(b).

F.Financial and Business Sophistication. Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Subordinated Notes.
Purchaser has relied solely upon Purchaser’s own knowledge of, and/or the advice
of its own legal, financial or other advisors with regard to, the legal,
financial, tax and other considerations involved in deciding to invest in the
Subordinated Notes.

G.Ability to Bear Economic Risk of Investment. Purchaser recognizes that an
investment in the Subordinated Notes involves substantial risk. Purchaser has
the ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of Purchaser’s investment in Company.

H.Information. Purchaser acknowledges that: (i) Purchaser is not being provided
with the disclosures that would be required if the offer and sale of the
Subordinated Notes were registered under the Securities Act, nor is Purchaser
being provided with any offering circular or prospectus prepared in connection
with the offer and sale of the Subordinated Notes; (ii) Purchaser has conducted
its own examination of Company and the terms of the Subordinated Notes to the
extent Purchaser deems necessary to make its decision to invest in the
Subordinated Notes; and (iii) Purchaser has availed itself of publicly available
financial and other information concerning Company to the extent Purchaser deems
necessary to make Purchaser’s decision to purchase the Subordinated Notes.
Purchaser has reviewed the information set forth in Company’s SEC Reports and
the exhibits and schedules hereto.

I.Access to Information. Purchaser acknowledges that Purchaser and Purchaser’s
advisors have been furnished with all materials relating to the business,
finances and operations of Company that have been requested of it or its
advisors and have been given the opportunity to ask questions of, and to receive
answers from, persons acting on behalf of Company concerning terms and
conditions of the transactions contemplated by this Agreement in order to make
an informed and voluntary decision to enter into this Agreement.

J.Investment Decision. Purchaser has made Purchaser’s own investment decision
based upon Purchaser’s own judgment, due diligence and advice from such advisors
as Purchaser has deemed necessary and not upon any view expressed by any other
person or entity, including the Placement Agent. Neither such inquiries nor any
other due diligence investigations conducted by Purchaser or Purchaser’s
advisors or representatives, if any, shall modify, amend or affect Purchaser’s
right to rely on Company’s representations and warranties contained herein.
Purchaser is not relying upon, and has not relied upon, any advice, statement,
representation or warranty made by any Person by or on behalf of Company,
including, without limitation, the Placement Agent, except for the express
statements, representations and warranties of Company made or contained in this
Agreement. Furthermore, Purchaser acknowledges that (i) the Placement Agent has
not performed any due diligence review on behalf of Purchaser and (ii) nothing
in this Agreement or any other materials presented by or on behalf of Company to
Purchaser in connection with the purchase of the Subordinated Notes constitutes
legal, tax or investment advice.

K.Private Placement; No Registration; Restricted Legends. Purchaser understands
and acknowledges that the Subordinated Notes are being sold by Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
under Section 4(a)(2) of the Securities Act and Section 18 of the Securities
Act, or any state securities laws, and accordingly, may be resold, pledged or
otherwise transferred only if exemptions from the Securities Act and applicable
state securities laws are available to Purchaser. Purchaser further acknowledges
and agrees that all certificates or other instruments representing the
Subordinated Notes will bear the restrictive legend set forth in the form of
Subordinated Note. Purchaser further acknowledges Purchaser’s primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.

L.Placement Agent. Purchaser will purchase the Subordinated Note(s) directly
from Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

M.Tier 2 Capital. If all or any portion of the Subordinated Notes ceases to be
deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes and other than due to the
application of the exception from the capital adequacy guidelines of the Board
of Governors of the Federal Reserve System for companies subject to the Small
Bank Holding Company and Savings and Loan Holding Company Policy Statement, upon
notification by Company to the Purchasers, Company and the Purchasers will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Notes to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Agreement shall limit Company’s right to
redeem the Subordinated Notes upon the occurrence of a Tier 2 Capital Event, as
described in the Subordinated Notes.

N.Accuracy of Representations. Purchaser understands that each of the Placement
Agent and Company will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by Purchaser are no longer accurate as
of the Closing Date, or if any of the agreements made by Purchaser are breached
on or prior to the Closing Date, Purchaser shall promptly notify the Placement
Agent and Company.

O.Representations and Warranties Generally. The representations and warranties
of Purchaser set forth in this Agreement are true and correct as of the date
hereof and will be true and correct as of the Closing Date and as otherwise
specifically provided herein. Any certificate signed by a duly authorized
representative of Purchaser and delivered to Company or to counsel for Company
shall be deemed to be a representation and warranty by Purchaser to Company as
to the matters set forth therein.

VII.TERMINATION. Purchasers may terminate this Agreement (i) at any time prior
to the Closing Date by written notice signed by all Purchasers to Company if
Purchasers shall decline to purchase the Subordinated Notes for any reason
permitted by this Agreement or (ii) on the Closing Date if any condition
described in Section III.B is not fulfilled or waived in writing by the
Purchasers on or prior to the Closing Date. Any termination pursuant to this
Section shall be without liability on the part of (a) Company to Purchasers or
(b) Purchasers to Company.

VIII. MISCELLANEOUS.

A.Prohibition on Assignment by Company. Company may not assign, transfer or
delegate any of its rights or obligations under this Agreement or the
Subordinated Notes without the prior written consent of Purchasers.

B.Time of the Essence. Time is of the essence of this Agreement.

C.Waiver or Amendment. No waiver or amendment of any term, provision, condition,
covenant or agreement herein or in the Subordinated Notes shall be effective
except with the consent of the holders of more than fifty percent (50%) in
aggregate principal amount (excluding any Subordinated Notes held by Company or
any of its Affiliates) of the Subordinated Notes at the time outstanding;
provided, however, that without the consent of each holder of an affected
Subordinated Note, no such amendment or waiver may: (i) reduce the principal
amount of the Subordinated Note; (ii) reduce the rate of or change the time for
payment of interest on any Subordinated Note; (iii) extend the maturity of any
Subordinated Note; (iv) change the currency in which payment of the obligations
of Company under this Agreement and the Subordinated Notes are to be made; (v)
lower the percentage of aggregate principal amount of outstanding Subordinated
Notes required to approve any amendment of this Agreement or the Subordinated
Notes; (vi) make any changes to Section 6 (Failure to Make Payments) of the
Subordinated Notes that adversely affects the rights of any holder of a
Subordinated Note; or (vii) disproportionately affect the rights of any of the
holders of the then outstanding Subordinated Notes under this Agreement and the
Subordinated Notes. Notwithstanding the foregoing, Company may amend or
supplement the Subordinated Notes without the consent of the holders of the
Subordinated Notes to cure any ambiguity, defect or inconsistency or to provide
for uncertificated Subordinated Notes in addition to or in place of certificated
Subordinated Notes; provided that any such change does not adversely affect the
rights of any holder of any of the Subordinated Notes. No failure to exercise or
delay in exercising, by a Purchaser or any holder of the Subordinated Notes, of
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege preclude
any other or further exercise thereof, or the exercise of any other right or
remedy provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.
No notice or demand on Company in any case shall, in itself, entitle Company to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Purchasers to any other or further
action in any circumstances without notice or demand. No consent or waiver,
expressed or implied, by the Purchasers to or of any breach or default by
Company in the performance of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance of the same or any other obligations of Company hereunder. Failure
on the part of the Purchasers to complain of any acts or failure to act or to
declare an Event of Default, irrespective of how long such failure continues,
shall not constitute a waiver by the Purchasers of their rights hereunder or
impair any rights, powers or remedies on account of any breach or default by
Company.

D.Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

E.Notices. Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:

if to Company:

Salisbury Bancorp, Inc.
5 Bissell Street

PO Box 1868
Lakeville, Connecticut 06039
Attention: Richard J. Cantele Jr., President and Chief Executive Officer
Email: rcantele@salisburybank.com

 

with a copy to:

Cranmore, FitzGerald & Meaney

49 Wethersfield Avenue
Hartford, Connecticut 06114

Attention: Jody Cranmore
Email: jcranmore@cfmlawfirm.com

 

if to Purchasers: To the address indicated on such Purchaser’s signature page.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

F.Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company. The term “successors and assigns”
will not include a purchaser of any of the Subordinated Notes from any Purchaser
merely because of such purchase.

G.No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with Company.

H.Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.

I.Entire Agreement. This Agreement and the Subordinated Notes along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.

J.Choice of Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to its laws or
principles of conflict of laws that would result in the application of the laws
of another jurisdiction. Nothing herein shall be deemed to limit any rights,
powers or privileges which a Purchaser may have pursuant to any law of the
United States of America or any rule, regulation or order of any department or
agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by a Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.

K.No Third Party Beneficiary. This Agreement is made for the sole benefit of
Company and the Purchasers, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein and any certificates or other documents delivered in
connection with the Closing to the same extent as if it were a party to this
Agreement.

L.Legal Tender of United States. All payments hereunder shall be made in coin or
currency which at the time of payment is legal tender in the United States of
America for public and private debts.

M.Captions; Counterparts. Captions contained in this Agreement in no way define,
limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

N.Knowledge; Discretion. All references herein to Purchaser’s or Company’s
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

O.Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THAT
THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASERS. THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES FURTHER
ACKNOWLEDGE THAT (i) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND (iii)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.

P.Expenses. Except as otherwise provided in this Agreement, each of the parties
will bear and pay all other costs and expenses incurred by it or on its behalf
in connection with the transactions contemplated pursuant to this Agreement.

Q.Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.

 

[Signature Pages Follow]

 

 

 

 

 

 

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.

 

COMPANY:

Salisbury Bancorp, Inc.

 

By:       _____________________________

Name: Richard J. Cantele Jr.

Title: President and Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

   

PURCHASER: [INSERT PURCHASER’S NAME]

Individual Purchaser’s name: _______________

________________________________________

Entity Purchaser’s name: ___________________

By:       __________________________________

Name: [●]

Title: [●]

 

 

Address of Purchaser:

 

[●]

 

 

Principal Amount of Purchased Subordinated Note:

 

$[●]

 

 

 

 

 

EXHIBIT A

FORM OF SUBORDINATED NOTE

 

 

EXHIBIT B

OPINION OF COUNSEL

1.Each of Company and Bank (i) has been organized or formed, as the case may be,
is validly existing and is in good standing under the laws of its jurisdiction
of organization, (ii) has all requisite power and authority to carry on its
business and to own, lease and operate its properties and assets as described in
Company’s SEC Reports and (iii) is duly qualified or licensed to do business and
is in good standing as a foreign corporation, partnership or other entity as the
case may be, authorized to do business in each jurisdiction in which the nature
of such businesses or the ownership or leasing of such properties requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect.

2.Company has all necessary power and authority to execute, deliver and perform
its obligations under the Transaction Documents to which it is a party and to
consummate the transactions contemplated by the Agreement.

3.The Agreement has been duly and validly authorized, executed and delivered by
Company and constitutes the legal, valid and binding obligation of the Company,
and enforceable against Company in accordance with its terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.

4.The Subordinated Notes have been duly and validly authorized by Company and
when issued and delivered to and paid for by Purchasers in accordance with the
terms of this Agreement, will have been duly executed, authenticated, issued and
delivered and will constitute legal, valid and binding obligations of the
Company, and enforceable against Company in accordance with their terms, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.

5.Assuming the accuracy of the representations of each of Purchasers set forth
in the Agreement, the Subordinated Notes to be issued and sold by Company to
Purchasers pursuant to the Agreement will be issued in a transaction exempt from
the registration requirements of the Securities Act.

6.The execution and delivery by the Company of the Agreement and the
Subordinated Notes does not, and the performance by the Company of its
obligations thereunder will not violate any New York, Connecticut or federal
statute, rule or regulation.

7.The Company is not required to obtain any consent or approval of any New York,
Connecticut or federal governmental authority in connection with execution and
delivery by it of the Agreement and the Subordinated Notes or the performance by
it of its obligations thereunder.

